DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one of the nonelected Group II and/or Species B, there being no allowable generic or linking claim. Applicant elects Group I, Species A (i.e. the embodiment related to Figs.1-6 encompassing claims 1-10) without traverse in the reply filed on 03/26/2021.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, in view of present Invention disclosure, the LEDs have four sides and only one side of each of the light emitting elements are respectively disposed on the first electrode and second electrode (e.g. see Fig.6). As such, without further precision, the scope of claimed limitations “both sides of each of the light emitting elements are respectively disposed on the first electrode and the second electrode” are unclear to the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakariya et al. (US 2014/0159064 A1 hereinafter referred to as “Sakaria”).
With respect to claim 1, Sakariya discloses, in Figs.3A-3E, 13C and 13K, a display device comprising: a substrate (100); a first electrode (114A) disposed on the substrate (100), a second electrode (114B) disposed on the substrate (100) and spaced apart from the first electrode (114A) (see Par.[0123]-[0124] wherein reflective metallic conductive layer 114 portions 114A and 114B over substrate 100 are disclosed); a plurality of first sub-insulating layers (142) extending in a first direction/(vertical direction), disposed on the substrate (100) and on the first and second electrodes (114A and 114B), and arranged in a second direction/(horizontal direction) crossing the first direction/(vertical direction) (see Par.[0121] wherein active matrix (i.e. array of rows and columns) LED structure is disclosed; see Figs.3E and 13K, Par.[0125] wherein plurality of insulator layers 140 arranged in horizontal direction of Fig.13K plane with each insulator extending in vertical direction of the Fig.13K plane are disclosed); and a plurality of light emitting elements (400) disposed between the first sub-insulating layers (142) and electrically connected to the first electrode (114A) and the second electrode (114B) (see Par.[0134] wherein LEDs 400 are disclosed).
With respect to claim 2, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, wherein with respect to a third direction/(in-out direction) perpendicular to a plane defined by the first/( vertical direction) and second/(horizontal) directions, each of the light emitting elements (400) has a first thickness, and each of the first sub-insulating layers (142) has a second thickness smaller than the first thickness (see Par.[0121] wherein active matrix (i.e. array of rows and columns) LED structure is disclosed; see Figs.3E and 13K, Par.[0125] wherein plurality of insulator layers 140 arranged in horizontal direction of Fig.13K plane with each insulator extending in vertical direction of the Fig.13K plane are disclosed; see Fig.13K, Par.[0103] wherein single micro LED device has a maximum dimension, for example length and/or width of 1 to 100µm are disclosed; Par.[0125] wherein insulating layer of 0.5µm is disclosed).
With respect to claim 3, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, wherein the second thickness has a value of 0.3 times to 0.5 times the first thickness (see Fig.13K, Par.[0103] wherein single micro LED device has a maximum dimension, for example length and/or width of 1 to 100µm are disclosed; Par.[0125] wherein insulating layer of 0.5µm is disclosed; it is submitted that 
With respect to claim 4, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, wherein with respect to the second direction/(horizontal direction), the light emitting element (400) has a first width, and a first gap between an h-th first sub-insulating layer (142) and an h-th light emitting element (400) and a second gap between an (h+1)-th first sub-insulating layer (142) and the h-th light emitting element (400) are smaller than the first width (h is a natural number) (see Fig.13K, wherein the gaps between two consecutive LEDs 400 and two consecutive insulating layer 142 between the consecutive LEDs are smaller than the overall width of LEDs in horizontal direction).
With respect to claim 6, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, wherein the first (114A) and second (114B) electrodes extend in the second direction/(horizontal direction), the light emitting elements (400) extend in the first direction/(vertical direction), and both sides of each of the light emitting elements (400) are respectively disposed on the first electrode and the second electrode.
With respect to claim 7, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, wherein the first sub-insulating layers (142) are arranged at regular intervals in the second direction/(horizontal direction).
With respect to claim 8, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, further comprising: a first contact electrode/(portions of 160 in contact 114A) extending in the second direction/(horizontal direction), disposed on the first electrode (114A) and on portions of the first sub-insulating layers (142) overlapping the first electrode (114A), and configured to cover one sides of the light emitting elements (400); and a second contact electrode (160) extending in the second direction/(horizontal direction), disposed on the second electrode (114B) and on portions of the first sub-insulating layers (142) overlapping the second electrode (114B), and configured to cover the other sides of the light emitting elements (400) (see Par.[0148] wherein contact layer 160 is disclosed; see Fig.13K wherein insulator 142 and electrode 114 along with passivation participate to cover the sides of LEDs).
With respect to claim 9, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, wherein the first sub-insulating layers (142) comprise an inorganic material (see Par.[0125] wherein materials candidate for insulator 142 are disclosed).
With respect to claim 10, Sakariya discloses, in Figs.3A-3E, 13C and 13K, the display device, further comprising: a first partition wall layer (110) disposed between the substrate (100) and the first electrode (114A); and a second partition wall layer (110) disposed between the substrate (100) and the second electrode (114B), wherein the light emitting elements (400) are disposed between the first partition wall layer (110) and the second partition wall layer (110) (see Par.[0112] wherein insulating layer 110 is disclosed).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya.
With respect to claim 5, Sakaryiya discloses all the limitation of claim 4. Moreover, given the elements sizes proportionality within drawings, Sakariya shows the gap size between the consecutive LEDs and the consecutive insulating layers between LEDs to be smaller than that of each LED in horizontal direction of Fig.13M plane. However, Sakariya does not explicitly disclose the gap size between the consecutive LEDs and the consecutive insulating layers between LEDs.
Even though Sakariya does not disclose the first and second gaps has a value of 0.15 times to 0.25 times the first width range, the said range is predictable by simple engineering optimization motivated by a design choice such as display size and optical resonnance. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied 
Citation of Pertinent Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited prior art on record, either alone or in combination, teach all the claimed and not yet claimed elements of the present Invention: Im et al. US 2019/0115513 A1; Woo et al. US 2019/0096858 A1; Kang et al. US 20180175104 A1; Cho et al. US 2018/0019369 A1; Kwon et al. US 2017/0062674 A1; Jeon et al. US 2013/0341588 A1; Do US 2016/0148911 A1; Bibl et al. US 2015/0331285 A1.
Telephone/Fax Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818